DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 20 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“transforming, by the processor, the compressed sensing data into an estimated image that is an unbiased estimator of a true image corrupted by noise-like aliasing; determining, by a processor, an intensity of the noise-like aliasing; denoising, by the processor, the compressed sensing data based on a noise model constructed from the sampling density of the compressed sensing data, the noise level of the compressed sensing data, and the intensity of the noise-like aliasing, where a result of the denoising is denoised image data;
checking, by the processor, the denoised image data for consistency with the compressed sensing data, where a result of the checking is updated image data; and outputting, by the processor, an output image as a function of the updated image data”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 14, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 15, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:


“generating, by the processor, a model of aliasing artifacts in the compressed sensing data based on a noise level of the compressed sensing data and a sampling density of the compressed sensing data;
denoising, by the processor, the compressed sensing data, the denoising based on the model, the sampling density, and the noise level of the compressed sensing data, where a result of the denoising is denoised image data;
generating, by the processor, an updated image based on the compressed sensing data and the denoised image data; and
outputting, by the processor, an output image based on the updated image”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims16 - 19, the claims have been found allowable due to their dependencies on claim 15.
e. With respect to claim 20, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“receive compressed sensing data generated by a magnetic resonance
imager;
generate a model of noise in the compressed sensing data based on a noise level of the compressed sensing data and a sampling density of the compressed sensing data;
reconstruct the compressed sensing data into a medical image by denoising the compressed sensing data based on the model, where a result of the denoising is denoised image data and by generating an updated image based on the compressed sensing data and the denoised image data;
estimate an error of the denoised image data;
update a denoising parameter based on the error of the denoised image;
repeat the denoising based on the parameter when the error is above a threshold error; and
output an output image based on the updated image”.

in combination with the rest of the limitations of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should 

preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Frederick Wenderoth/ 
Examiner, Art Unit 2852

/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852